Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 12/18/2020 has been entered, claims 11-30 remain pending in the application. Applicant’s submission of a terminal disclaimer overcomes the previously set forth nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9 and 10 of U.S. Patent No. 9,730,756 ("Ben Oren"). Applicants amendments to clarify previously rejected claims on the grounds of 35 USC 112(b) have been accepted as overcoming the 112(b) rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 11, 13-16, 21, 23, 25, 26, and 28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mueller (US-6162214-A).
Regarding claim 11, Mueller teaches a device for treating undesired material (Col 3 Ln 7-20, device intended to facilitate removal of unwanted tissue) comprising: 
 a tip section (Fig 4, 5, 6 70; the tip section of the device) comprising a central longitudinal axis (Fig 4, 5, 6, 7, these figures show the tip section, which extends lengthwise along the straight end section of hollow hypo tube 70), a wall (Fig 4a, shows interior 72 and exterior wall 76, Col 8 Ln 23-26), and a plurality of optical fibers positioned substantially parallel to the central longitudinal axis (Fig 9, optical fibers seen at distal end of bundle 128, Fig 9 shows the fibers mounted in the tip section substantially parallel to the longitudinal axis of the tube, Col 8 Ln 2-4); 

wherein the optical fibers are configured to emit a laser energy substantially parallel to the central longitudinal axis (Col 1 Ln 53-56, fibers emit laser energy to tissue; Fig 6, optical fibers 60 impart laser energy into the tissue along the axis of the tube element which comprises the longitudinal axis); and 
wherein the cutter element is positioned outside an optical path of the laser energy (Fig 9, the optical fibers 128 are positioned in the center of the lumen, with the cutting tip positioned on the outside of this optical path).
Regarding claim 13, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller teaches a device wherein the laser energy is incident on the undesirable material (Fig 6, show the use of the laser to deliver energy and ablate tissue; Col 10 Ln 24-26) and is configured to ablate at least a part2Application No.: 16/436,650 Attorney Docket No.: EX-002 CON 2of the undesirable material (Col 10, Ln 24-26 ablates tissue), and wherein the cutter element is configured to cut through the ablated undesirable material or debulk at least a part of the undesired material (Col 10 Ln 14-20, Fig 5, show the cutting away of a volume of the material/debulking the tissue).
Regarding claim 14, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller teaches a device wherein the cutter element comprises a blade (Col 2 Ln 49-50, Prior art has taught a related device with a cutting blade for a clean cut; Col 8 Ln 27-29, a beveled portion 77 which terminates to form a sharp cutting edge/blade).
Regarding claim 15, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller teaches a device wherein the cutter element comprises an edge of the tip section (Fig 4 78 Col 8 Ln 29-33 cutter element comprises the beveled edge of the tip).
Regarding claim 16, Mueller teaches a device for treating undesired material substantially as described in claim 13. Further, Mueller teaches a device wherein the device further comprises an aspiration lumen (Col 10 Ln 48-53, aspiration within the lumen of the catheter device).
Regarding claim 21, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller teaches a device further comprising a motor and wherein the cutter element is configured to rotate (Fig 3 Col 9 Ln 46-59, a motor facilitates rotation of the tip and cutter element). 
Regarding claim 23, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller teaches a device wherein the cutter element is be a circular-action cutter (Fig 3 Col 9 Ln 46-59, a motor facilitates rotation of the tip and cutter element is circular to fit the lumen of the catheter wall).
Regarding claim 25, Mueller teaches a device for treating an undesired material, the device comprising: a catheter (Col 5 Ln 65- Col 7 Ln 15, Fig 2 the shaft 30 of the device can be a catheter) comprising a central longitudinal axis (Fig 2, Col 6 Ln 30-39, the catheter shaft may be a number of shapes including curved or straight, the central longitudinal axis extending along the length), a distal end (Fig 2, 34), a plurality of optical fibers substantially parallel to the central longitudinal axis at the catheter distal end (Fig 9, optical fibers seen at distal end of bundle 128, Fig 9 shows the fibers mounted in the tip section substantially parallel to the longitudinal axis of the tube, Col 8 Ln 2-4), and a cutter element (Fig 4, cutting tip 50), 
wherein the cutter element is formed from a distal edge of the catheter distal end (Col 7 Ln 65-Col 8 Ln 30, beveled end edge of tip is the cutter) or affixed to the catheter distal end (Fig 4, cutting tip 
wherein the plurality of optical fibers are configured to emit a forward firing laser energy parallel to the central longitudinal axis (Col 1 Ln 53-56, fibers emit laser energy to tissue; Fig 6, optical fibers 60 impart laser energy into the tissue along the axis of the catheter/tube element which comprises the central longitudinal axis); and wherein the cutter element is positioned outside an optical path of the laser energy (Fig 9, the optical fibers 128 are positioned in the center of the lumen, with the cutting tip positioned on the outside of this optical path).
Regarding claim 26, Mueller teaches a device for treating undesired material substantially as described in claim 25. Further, Mueller teaches a device wherein the cutter element comprises a blade (Col 2 Ln 49-50, Prior art has taught a related device with a cutting blade for a clean cut; Col 8 Ln 27-29, a beveled portion 77 which terminates to form a sharp cutting edge/blade).
Regarding claim 28, Mueller teaches a device for treating undesired material substantially as described in claim 25. Further, Mueller teaches a device wherein the cutter element is be a circular-action cutter (Fig 3 Col 9 Ln 46-59, a motor facilitates rotation of the tip and cutter element is circular to fit the lumen of the catheter wall).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US-6162214-A) as applied to claim 11 above, and further in view of Tu (US-20020173811-A1) .
Regarding claim 12, Mueller teaches a device for treating undesired material substantially as described in claim 11. Mueller does not teach wherein the cutter element protrudes a certain distance distally beyond a distal most end of the tip section.
Tu teaches a device for treating undesired material wherein the cutter element protrudes a certain distance distally beyond a distal most end of the tip section (Tu teaches a catheter system where the cutting element cutting mechanism is deployable with a forward or backward movement by the cutting deployment control 17 at the handle 16 [0042], Fig 4 b in a deployed state the cutter is extended past the distal end of the tip 12 to allow for the cutting mechanism to act on tissue past the tip section [0036] [0043]).
It would have been obvious at the time of invention of the claimed invention to a person having ordinary skill in the art to have modified the cutting element of Mueller with the retractable cutting element of Tu that protrudes past the most distal tip section because this modification comprises a simple substitution of one known element (a cutter element fixed on the distal end of the device) for another (a cutter element that protrudes past the distal end of a device) to obtain predictable results (allow for cutting tissue past the end of the device, as seen in Tu [0045], after the cutting element protrudes past the end of the tip, it can cut away the unwanted valve tissue)
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller as applied to claim 11 above, and further in view of Spaide (US-20080188910-A1).
Regarding claim 18, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller does not disclose a device wherein each of the optical fibers have a core diameter of 40-250 microns.

It would have been obvious at the time of invention of the claimed invention to a person having ordinary skill in the art to substitute the optical fibers taught by Mueller with the optical fiber taught by Spaide because such a modification is a simple substitution of one known element with another (optical fiber of one core diameter with another optical fiber with another core diameter) to yield the predictable result of removing tissue.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US-6162214-A) as applied to claim 11 above, and further in view of Hakky (US-4955882-A).
Regarding claim 19, Mueller teaches a device for treating undesired material substantially as described in claim 11. Mueller does not teach wherein the laser energy is configured to prepare the undesirable material for penetration of the cutter element  (Mueller teaches a device wherein the laser energy is configured to ablate and vaporize tissue following cutting, Col 10 Ln 10-40)
Hakky discloses a device wherein the laser energy is configured to prepare the undesirable material for penetration of the cutter element (Col. 8, lines 18-23, the laser is fired in front of cutting edge 310 and blade 306 to provide a cutting a coagulating function; because the laser is fired in front of the blade, to cut and coagulate the tissue, it is interpreted as preparing the tissue for penetration of the blade).
It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the laser element of Mueller (which uses its laser to ablate and vaporize the tissue following cutting) with the laser element of Hakky (which uses its laser element to prepare tissue for cutting) because this use of the laser element may “coagulate tissue to stop or minimize bleeding” (Col 3 Ln 3-5). Further, the examiner notes that this modification would constitute a .
Claim 17, 20, 22, 24, 27, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US-6162214-A) as applied to claim 11 and 25 above, and further in view of Poleo (US-6962585-B2).
Regarding claim 17, Mueller teaches a device for treating undesired material substantially as described in claim 11. Mueller does not teach wherein the cutter element is annular, and the annular cutter element is configured to cut the undesirable material while reducing the likelihood of perforation of a vessel wall (Mueller teaches a circular cutting element but leaves out details on the perforation abilities).
Poleo teaches wherein the cutter element is annular (Claim 1, annular ring tip is the cutting mechanism), and the annular cutter element is configured to cut the undesirable material while reducing the likelihood of perforation of a vessel wall (ring tip for cutting as taught in Poleo is configured with arterial guards and rounded edges to avoid any physical damage to the inner walls of the artery [0029] [0032]) 
It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the cutting element of Mueller with the annular ring cutting element of Poleo because the annular ring element as taught may prevent damage to the surrounding tissue when energy is applied to the tip (Abstract, [0001] [0006] [0028] [0029]).
Regarding claim 20, Mueller teaches a device for treating undesired material substantially as described in claim 11. Further, Mueller discloses a lumen (Col 8 Ln 24-26, the tubes wall defines an interior lumen) but does not disclose the lumen is a guidewire lumen.

It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the lumen disclosed by Mueller and further accommodate a guidewire as taught by Poleo because such a modification is combining prior art elements according known methods (modifying the lumen disclosed by Mueller to further accommodate a guidewire from a similar device tissue removal device taught by Poleo) to yield the predictable result of removing undesirable tissue.
Regarding claim 22, Mueller teaches a device for treating undesired material substantially as described in claim 11.  Mueller does not teach a device wherein the aspiration lumen is sized to receive the ablated undesirable material.
Poleo teaches a device wherein the aspiration lumen is sized to receive the ablated undesirable material ([0029] “artery debris is created which is removed by means of a vacuum created in the longitudinal passageway formed by the inner walls of the hollow cylindrical tube 10”, the inner walls and vacuum applied described an aspiration lumen by which the undesirable material is removed).
It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the aspiration lumen disclosed by Mueller with the sizing of the aspiration lumen to remove undesired material/debris as taught by Poleo to allow “the catheterization system to remove all arterial debris before it can flow into the body blood stream” [0005]. 
Regarding claim 24, Mueller teaches a device for treating undesired material substantially as described in claim 11.  Mueller does not teach a device wherein the wherein the cutter is comprised of a metal material (Mueller does not teach a material for the cutting tip 50, although selecting metal as the construction material may be "obvious to try" – choosing from a finite number of predictable solutions, 
Poleo teaches a device for treating unwanted material wherein the wherein the cutter is comprised of a metal material (cutting element, the metal clad tip ring 14).
It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the cutting element of Mueller with the metal clad cutting tip of Poleo as this modification comprises a simple substitution of one known element (cutting element of unspecified material) for another (metal cutting element) to obtain predictable results (a metal element suited to cutting tissue).
Regarding claim 27, Mueller teaches a device for treating undesired material substantially as described in claim 25.  Further, Mueller discloses a lumen (Col 8 Ln 24-26, the tubes wall defines an interior lumen) but does not disclose the lumen is a guidewire lumen.
Poleo teaches a similar device for treating an undesired material including a guidewire lumen (Fig. 7, guide wire 35 inserted into hollow cylindrical tube 10; col. 5, lines 58-60, guide wire 35 inserted into hollow cylindrical tube 10 and through any arterial blockage).
It would have been obvious at the date of invention of the claimed invention to a person with ordinary skill in the art to modify the lumen disclosed by Mueller and further accommodate a guidewire as taught by Poleo because such a modification is combining prior art elements according known methods (modifying the lumen disclosed by Mueller to further accommodate a guidewire from a similar device tissue removal device taught by Poleo) to yield the predictable result of removing undesirable tissue.
Regarding claim 29, Mueller in view of Poleo teaches a device for treating undesired material substantially as described in claim 27. Further, Mueller teaches a device wherein the device further comprises an aspiration lumen (Col 10 Ln 48-53, aspiration within the lumen of the catheter device).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller (US-6162214-A), and further in view of Watson (US-6539944-B1).
Regarding claim 30, Mueller teaches a device for treating an undesired material, the device comprising:
 a catheter (Col 5 Ln 65- Col 7 Ln 15, Fig 2 the shaft 30 of the device can be a catheter)  comprising a central longitudinal axis (Fig 2, Col 6 Ln 30-39, the catheter shaft may be a number of shapes including curved or straight, the central longitudinal axis extending along the length), a distal end (Fig 2, 34), a plurality of optical fibers (Fig 9, optical fibers seen at distal end of bundle 128), and a cutter element (Fig 4, cutting tip 50); 
wherein the optical fibers are configured to emit laser energy away from the distal end of the catheter parallel to the central longitudinal axis, (Fig 9 shows the fibers mounted in the tip section substantially parallel to the longitudinal axis of the tube, Col 8 Ln 2-4; Figs 6a-d shows the fibers ablating tissue with laser energy parallel to the longitudinal axis away from the distal end);
 wherein the cutter element is positioned substantially parallel to the central longitudinal axis (Distal end of the tube is the cutting element, as can be seen in Figs 4-6 and 9, the cutting tip 50 is disposed along the tubes longitudinal axis); and 
wherein laser energy is incident on undesirable material (Col 1 Ln 53-56, fibers emit laser energy to tissue; Fig 6, optical fibers 60 impart laser energy into the tissue along the axis of the catheter/tube element which comprises the central longitudinal axis). 
Mueller does not teach a device wherein the laser energy emitted from optical fibers comprises a wavelength of up to 355 nm, a pulse width of 10 - 100 nanoseconds, and a fluence of up to 60 millijoules per millimeter squared (mJ/mm2).
Watson teaches a UV laser device for treating blood vessels (Abstract), wherein the laser energy emitted from its optical fiber (Col. 2, line 51 - col. 3, line 3, laser emitted using optical fiber) is configured 
With respect to the claimed pulse width, while Watson does not teach a pulse width that is within the claimed range, Watson does teach a pulse width of 5 ns and this pulse width is close to the claimed range and therefore, a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close (see MPEP 2144.05 (I)).
It would have been obvious at the date of invention of the claimed invention to a person having ordinary skill in the art to substitute the IR laser disclosed by Poleo with the UV laser of the particular pulse width and fluence taught by Watson because such a modification is a simple substitution of one known element with another (substituting IR laser with UV laser) to yield the predictable result of treating tissue.
Response to Arguments
Applicant’s arguments, see pgs. 7-10, filed 12/15/2020, with respect to the rejections of claims 11-30 under USC 103(a) have been fully considered and are persuasive, when considering the amended claim set.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mueller (US-6162214-A). Mueller describes a device with many of the features of Hakky but notably has a main axis of cutting and optical energy delivery that is substantially on the devices central longitudinal axis. This newly applied art covers the amended claim set and serves as a basis for new USC 102(a) 103(a) rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 February 2021